Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
Claims 1, 5, 8, 10-11, 15-16 and 20 has been amended.
Claim 9 has been canceled.
Claim 21 has been newly added.

Claims 1-8 and 10-21 are pending.


Response to Arguments
I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
II.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

III.	Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manera et al (US 2012/0290289) in view of Hidaka et al (US 2006/0184366).

a.	Per claim 1, Manera et al teach a computer implemented method comprising: 
obtaining, by one or more processors, one or more messages from one or more message sources, the one or more messages being addressed to a user, each message comprising message data that includes message text (Figures 3 and 5, paras 0048);

creating a textual summary for each message in a subset of the one or more messages (Figures 5 and 6A, paras 0005-6, 0048, 0064);

creating a speech summary summarizing all messages in the subset based on the textual summary (Figures 6A-6B, paras 0048, 0064);

sending, by the one or more processors, the speech summary to a speaker associated with the user (paras 0026-27, 0044).

Manera et al teach the limitations as applied above, yet fail to explicitly teach the features of in response to sending the speech summary, receiving a command from the user to delegate communications for at least one message of the one or more messages to a different device having a screen; and initiating the delegation on behalf of the user. However Hidaka et al teach the user wanting the speech summary and making an order for the summary content such that the summary content is distributed to and recorded in the user’s recording apparatus (paras 0337-343, 0372), wherein the image playback of the summary is executed on a computer with display (paras 0408-411 and 0416-423) which is a different device for displaying the summary content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Manera et al and Hidaka et al for the purpose of provisioning distribution of the summarized content to a user’s selected preferred device for playback; which extends the capabilities and user-friendly features 
Claims 11 and 16, differing by statutory class, contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Manera et al with Hidaka et al teach the method as recited in claim 1, wherein the delegation comprises sending the textual summary of the at least one message to the device (Manera et al–paras 0036, 0040-41; Hidaka et al—paras 0333-336).
Claims 12-13 and 17-18 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Manera et al with Hidaka et al teach the method as recited in claim 1, wherein the delegation comprises sending thePRELIMINRY AMENDMENT UNDER 37 C.F.R. § 1.115Page 3 Serial Number: 16/684,748Dkt: 403184-US-CNTFiling Date: 15 Nov. 2019 Title: Smart Communications Assistant With Audio Interface at least one message of the one or more messages to the device (Manera et al–paras 0036, 0038, 0043-47).
d.	Per claim 4, Manera et al with Hidaka et al teach the method as recited in claim 1, wherein the speaker belongs to a device without a screen (Manera et al–para 0030).
Claims 14 and 19 contain limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis
e.	Per claim 5, Manera et al with Hidaka et al teach the method as recited in claim 1, wherein the textual summary is based on the message data and a meaning of the message text (Manera et al–paras 0027, 0043-44).
f.	Per claim 6, Manera et al with Hidaka et al teach the method as recited in claim 1, wherein the speech summary summarizes the messages in the subset by at least one of: importance of the message; a type of communication of the message; and meaning of the message text (Hidaka et al–Figures 29-30; paras 0138, 0331-33, 0337-343, 0375-376, 0415-421—type of communication of the message).
g.	Per claim 7, Manera et al with Hidaka et al teach the method as recited in claim 6, wherein the type of communication comprises an email message, a text message, a chat message, and a message from an application (Manera et al–paras 0027-28).
h.	Per claim 8, Manera et al with Hidaka et al teach the method as recited in claim 1, wherein generating the textual summary comprises creating a summary of a meaning of the message text of a corresponding message (Manera et al–paras 0042-46; Hidaka et al—paras 0333-336).
	i.	Per claim 10, Manera et al with Hidaka et al teach the method as recited in claim 1, further comprising: analyzing the message data of the one or more messages to determine a meaning of the message text in each message; generating a score for each message based on each message’s respective message data and the meaning of the message text in each message; selecting messages for the subset based on the score of each message (Manera et al–paras 0043-47).
Claims 15 and 20, differing by statutory class, contain limitations that are substantially equivalent to the limitations of claim 10 and are therefore rejected under the same basis.
j.	Per claim 21, Manera et al with Hidaka et al teach the method as recited in claim 2, wherein the textual summary of the at least one message is sent to the device as any of a voice recording, a text message, an email, or a phone notification (Manera et al–paras 0102, Hidaka et al—paras 0315-317, 0333-336).


Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al (US 2017/0171121) – Outputting as a speech, a summary message of an event
Gruber et al (US 2014/0195252) – Speech output corresponding to summary of contents

V.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448